The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
With respect to claim 5, examiner makes the following observations relative to its scope and the scope which examiner will use during examination.  The sample preparation device includes a base on which to fix a substrate and a device for applying fluid on the substrate.  At this point the language of claim 5 does not require the substrate as part of the device.  Additionally, the device does not require the liquid and/or composition that is applied.  Thus the language directed to the type of substrate or composition do not have patentable moment relative to the structure required by claim 5.  Since claims 6-7 and 12 are directed toward these aspects of claim 5, they also do not provide a further limitation to the scope of claim 5.  
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed or the claims should be specifically directed toward the content described by the title.  The title of the invention should be brief but technically accurate and descriptive.  
Claims 1-4 and 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The instant claims are of a scope that they cover all possible substrates.  A few of the possible characteristics include flat, curved contoured, patterned, porous, non-porous, fibrous, transparent, opaque, reflective, and colored.  It is not clear if applicant intended for the method to cover all of these surface characteristics or if there are required characteristics for the substrate and/or its surface.  For examination purposes, examiner will not limit the type of substrate or its surface to which the aqueous composition is applied.  In other words the surface could be a porous surface to which a body fluid is applied for analysis purposes a surface of a well in a multiwall plate to which a sample is applied for analysis or any other surface to which an a1queous composition might be applied and the absorption measured.  Additionally, the scope of claim 1 covers all types of aqueous liquids as well as all thicknesses.  Here again it is not clear if that is what applicant intended or if there is a required thickness or fluid type.  For examination purposes, examiner will not place any limitation of those aspects of the claim as well.  All other claims depend from claim 1 and suffer from at least one of these clarity problems.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claims  6-7 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Since the substrate and composition are not required by the language of claim 5 as elements of the device, claims which provide further definition of those aspects fail to provide a further limitation of claim 5.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 5-7 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asakura (JP 2012-63180), Diffy or Kuroda.  
Figure 5 of Asakura shows a device/spreading member (1, 2, 3) for applying an absorbent composition to a substrate (element 4 of at least figures 7-11 is described as a substrate for the absorbent composition).  Paragraph [0036] teaches that there is a plate supporting the substrate which constitutes the base upon which to fix the substrate.  Thus Asakura anticipates claim 5 because it teaches the base and device for applying required by claim 5.  Claims 6-7 and 12 are also anticipated because they do not further limit the structure of claim 5.  
In the paper Diffy teaches a new substrate to measure sunscreen protection factors.  In the paragraph bridging pages 128-129 Diffy teaches the application of an absorbing composition to the substrate while it is stuck on a base (stiff photographic film) with a device for applying the composition (a gloved finger).  Thus Diffy anticipates claim 5 because it teaches the base and device for applying required by claim 5.  Claims 6-7 and 12 are also anticipated because they do not further limit the structure of claim 5.  
In the paper Kuroda teaches a coating apparatus for coating a composition on a glass plate.  Figures 1 and 2 show the device with a base (b in figure 1) and a device for applying the coating to the substrate (the applicator shown in figure 2).  Kuroda anticipates claim 5 because it teaches the base and device for applying required by claim 5.  Claims 6-7 and 12 are also anticipated because they do not further limit the structure of claim 5.  
Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki (US 2003/0064005).  In the patent publication Sasaki teaches application of an absorbent aqueous composition to a surface of a substrate which surface has been plasma treated to achieve a contact angle with pure water of 0 to 70.0 degrees followed by measuring the absorption of the applied aqueous composition.  Figure 1 shows the adhesion of aqueous samples (3) and indicators (6) to a pattern of hydrophilic portions (2) formed on a substrate (1).  Figure 2 shows the measurement of the absorption of the resulting aqueous composition.  The abstract clearly teaches that the sample holding portions have been treated to produce a contact angle between the sample holding portion and water of less than 30° (also see at least paragraphs [0011], [0014] and [0017]).  Paragraphs [0058]-[0059] teach the use of an oxygen plasma to produce a contact angle of 10° or less on a glass or quartz substrate with an oxygen partial pressure of 1 Torr, an output of high-frequency power source 300 W, and a treatment time 3 minutes.  Paragraph [0060]-[0062] teach the use of an oxygen plasma to produce a contact angle of 10° or less on a resin material with an oxygen partial pressure 1 Torr, an output of high-frequency power source 100 W, and a treatment time 1 minute.  The resin includes polystyrene, acrylic, styrene-acrylic, polyester, acetal, polycarbonate, polysulfone or polyether sulfone resins.  Example 3 presents data on the plasma treatment and the time related change in the contact angle for a polycarbonate plate.  In particular, Table 3 shows that under the above conditions the contact angle is less than 10° after a minute of treatment.  Thus claims 1 and 4 are anticipated by Sasaki.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi in view of Sasaki as described above and Fox (US 5,041,266).  In the paper Wakabayashi investigated the problems related to evaluation of sunscreens using viscous fingering during application.  When a viscous liquid is applied to a solid substrate, a patterned liquid layer is usually formed by the phenomenon called viscous fingering, since the moving liquid surface is in far-from-equilibrium conditions to let the morphological fluctuation to grow.  Pseudosunscreen solutions were prepared and applied on a flat quartz plate.  A spatially periodic stripe pattern was formed on the pseudosunscreen layer when a block applicator was used, whereas a flat surface layer was formed when a four-sided applicator was used.  UV absorbance of the patterned layer was lower than that of the flat layer having the same average thickness.  In addition, a larger decrease in the UV absorbance by the pattern formation was observed at wavelengths at which the UV absorbance of the flat layer was large, which was consistent with theoretical simulations.  The first full paragraph on page 638 teaches the formulation of the pseudosunscreen compositions.  Table 1 on the same page gives the composition of an emulsion based pseudosunscreen.  The paragraph bridging the columns of page 638 teaches the application of pseudosunscreen solutions to a quartz plate using a linear motor coater used in their previous studies.  To analyze the pure influence of the geometric factor generated by 
transmission, a flat square quartz plate of 10 cm X 10 cm and a thickness of 3.1 mm was employed as a substrate (no roughened PMMA plate was used for the current in vitro measurements.  The pseudosunscreens were applied using either a block applicator or a four-sided applicator.  The block applicator used in this study was a 480 g metal cuboid having a bottom of 100 mm in length and 10 mm in width. The weight bore on a unit area was 48.0 g cm-2 to squash the pseudosunscreen solutions applied on the quartz plate.  The four-sided applicator was the same as used in a previous study.  The application of the emulsion-type sunscreen agent 
In the patent Fox teaches a microtiter tray containing a plurality of reaction wells for conducting immunogenic reactions wherein the bottom wall of the reaction well has an inner surface which is substantially hydrophilic, and the side wall of the reaction well has an inner 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to treat the quartz plate of Wakabayashi or the additionally used PMMA plate with either the plasma method of Sasaki or the conventional electrode discharge/corona discharge method of Fox or other conventional discharge techniques known to oxidize plastics to make them wettable for a period of time sufficient to produce a contact angle of less than 10° with respect to water as taught by Sasaki prior to aqueous composition application in the method of Wakabayashi because of the known ability of surfaces treated in that manner to interact with aqueous compositions as taught by both Fox and Sasaki to produce even spreading of the aqueous composition in the hydrophilic region as taught by Sasaki and in particular by Fox.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art looks at testing of sunscreen and/or other compositions to determine their sun protection factor (SPF) and/or the treatment of surfaces with plasma or corona discharge techniques.  Of interest are Bauer (US 2015/0132794, see paragraph [0022] and [0061]), Kahl (US 2010/0175488, see paragraph [0043]) and the Yamamura (US 2011/0189723, see paragraph [0079]) teaching that plasma treatment can include a corona discharge so that the .  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARLEN SODERQUIST/Primary Examiner, Art Unit 1797